Case 8:20-cv-01147-SDM-AAS Document 1 Filed 05/18/20 Page 1 of 25 PageID 1




                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

  GULFSTREAM AEROSPACE CORPORATION, )
                                            )
                                            )
           Plaintiff,                       )
                                            )
               v.                           )                  Civil Action No. __________
                                            )
  GULFSTREAM UNSINKABLE BOATS, LLC,         )
                                            )
                                            )
           Defendant.                       )
  __________________________________________)

                                         COMPLAINT
                                  INJUNCTIVE RELIEF SOUGHT

           Plaintiff Gulfstream Aerospace Corporation (“Gulfstream”) alleges as follows, upon

  actual knowledge with respect to itself and its own acts, and upon information and belief as

  to all other matters.

                                             INTRODUCTION

           Gulfstream owns the famous GULFSTREAM trademark used for its renowned

  private jets for over 60 years. The GULFSTREAM brand is synonymous with luxury

  transportation and the “jet set” lifestyle. Because Gulfstream’s customers commonly own

  both jets and yachts, Gulfstream directs significant promotional efforts at yacht-focused

  marketing and trade channels such as boat and yacht shows, boating publications, and co-

  branded events with yacht companies.

           Defendant is a yacht company. Defendant promotes its yachts as high-end luxury

  vehicles under the “Gulfstream Yachts,” “Gulf Stream Yachts,” and/or “Gulfstream




  US_144298539v1_320001-00174 5/18/2020 10:14 AM
Case 8:20-cv-01147-SDM-AAS Document 1 Filed 05/18/20 Page 2 of 25 PageID 2




  Unsinkable Boats” marks at the same boat and yacht shows, in the same boating

  publications, and to the same customers as Gulfstream. Unsurprisingly, consumer confusion

  is occurring.

         On October 21, 2019, the Trademark Trial and Appeal Board (“TTAB”) of the

  United States Patent and Trademark Office held that Defendant’s “Gulfstream Yachts,”

  “Gulf Stream Yachts,” and “Gulfstream Unsinkable Boats” marks are likely to cause

  confusion with Gulfstream’s famous GULFSTREAM mark. That TTAB decision carries

  preclusive effect in this action. Defendant continues to use its infringing marks, however, in

  willful violation of federal law.

                                       NATURE OF THE CASE

         1.       This is an action for trademark infringement, false designation of origin, and

  unfair competition under the Lanham Act, 15 U.S.C. §§ 1051, et seq. Gulfstream brings this

  action seeking equitable relief based on Defendant’s unauthorized use of Gulfstream’s

  famous GULFSTREAM mark in connection with the advertising and sale of yachts in

  violation of Gulfstream’s trademark rights in that mark for related products.

                                         THE PARTIES

         2.       Gulfstream is a Georgia corporation with a place of business at 500 Gulfstream

  Road, Savannah, Georgia 31407.

         3. Defendant Gulfstream Unsinkable Boats, LLC (“Defendant”) is a Florida limited

  liability company with a place of business at 5251 W. Tyson Avenue, Tampa, Florida 33611,

  and a registered agent at 101 E. Kennedy Blvd. #2700, Tampa, Florida 33602.




                                                 2
Case 8:20-cv-01147-SDM-AAS Document 1 Filed 05/18/20 Page 3 of 25 PageID 3




                               JURISDICTION AND VENUE

         4.     This action arises under the Lanham Act, 15 U.S.C. §§ 1051, et. seq. This

  Court has jurisdiction over the subject matter of this action pursuant to 15 U.S.C. § 1121 and

  28 U.S.C. §§ 1331, 1338(a) and (b).

         5.     This Court has personal jurisdiction over Defendant and venue is proper in this

  district and division pursuant to 28 U.S.C. § 1391(b) and (c) and Local Rule 1.02(b)(4) and

  (c), M.D. Fla. Local Rules, because Defendant is located in this district and activity about

  which Gulfstream complains has occurred and is continuing to occur in this district.

                   GULFSTREAM, ITS PRODUCTS AND SERVICES,
                   AND ITS FAMOUS GULFSTREAM TRADEMARK

         6.     Gulfstream (itself and through its predecessors) has been in the aircraft

  business under the GULFSTREAM mark for over 60 years. It has long been one of the

  leading providers of high-quality aircraft and related products and services to individuals,

  businesses, government units, and others in the United States and around the world.

         7.       Since at least as early as 1959, Gulfstream has continuously used the

  GULFSTREAM trademark as its flagship brand for aircraft and related products and

  services. Gulfstream owns strong, nationwide common-law rights in the GULFSTREAM

  mark and trade name for such products and services. The public and the media commonly

  refer to Gulfstream as simply “Gulfstream.”

         8.     Gulfstream also owns the following valid and subsisting United States

  trademark registrations and applications for the GULFSTREAM mark:




                                                3
Case 8:20-cv-01147-SDM-AAS Document 1 Filed 05/18/20 Page 4 of 25 PageID 4




       Mark       App./Reg. No.       First Use in         Products / Services
                  Reg. Date           Commerce
                  App. Date

   GULFSTREAM     1162644             June 23,       Airplanes
                  July 28, 1981       1959
                  July 16, 1979

   GULFSTREAM     4295794             June 23,       Aircraft manufacturing,
                  February 26, 2013   1959           repair, refurbishment and
                  August 22, 2012                    maintenance services;

                                                     Flight safety, aircraft
                                                     maintenance and technical
                                                     training classes related to
                                                     aircraft;

                                                     Aircraft inspection services

   GULFSTREAM     2297843             January 1,     Caps, cardigans, hats, knit
                  December 7, 1999    1981           shirts, raincoats, sport shirts,
                  August 6, 1998                     sweaters, T-shirts, visors,
                                                     wind resistant jackets

   GULFSTREAM     2313514             January 1,     Model airplanes, stuffed toy
                  February 1, 2000    1981           animals
                  August 6, 1998

   GULFSTREAM     2305715             January 1,     Beverage glassware, coffee
                  January 4, 2000     1981           cups
                  August 6, 1998

   GULFSTREAM     2297845             January 1,     Albums for photographs,
                  December 7, 1999    1981           ball-point pens, guide books
                  August 6, 1998                     in the field of airplanes and
                                                     aviation, reference books in
                                                     the field of airplanes and
                                                     aviation, calendars, greeting
                                                     cards, note paper, color
                                                     prints, diaries, lithographs,
                                                     magazines featuring
                                                     airplanes and aviation, paper
                                                     napkins, paintings, pens




                                       4
Case 8:20-cv-01147-SDM-AAS Document 1 Filed 05/18/20 Page 5 of 25 PageID 5




         Mark           App./Reg. No.         First Use in        Products / Services
                        Reg. Date             Commerce
                        App. Date

   GULFSTREAM           5280654               March 23,      Downloadable software in
                        September 5, 2017     2011           the nature of mobile
                        February 8, 2017                     applications for the
                                                             management, sale, control,
                                                             design, maintenance, and
                                                             support of aircraft

   GULFSTREAM           4373063               October 10,    Field and airborne support
      FAST              July 23, 2013         2011           services for private jets,
                        September 6, 2011                    namely, providing
                                                             information and advice in the
                                                             field of aircraft maintenance
                                                             and repair




   GULFSTREAM           4450312               January 3,     Aircraft repair,
    A GENERAL           December 17,          2000           refurbishment and
    DYNAMICS            2013                                 maintenance;
    COMPANY             February 11, 2013
                                                             Custom aircraft
                                                             manufacturing to the
                                                             specifications of others
                        88114095                             Shirts, jackets, hats
                        September 12,
                        2018

                        88975904                             Airplanes
                        September 12,
                        2018                                 Aircraft repair and
                                                             maintenance

  Copies of these registrations are attached as Exhibit 1.

         9. Registration Nos. 1162644, 2297843, 2313514, 2305715, 2297845, 4373063,

  4450312, and 4295794 are incontestable and constitute conclusive proof of Gulfstream’s




                                               5
Case 8:20-cv-01147-SDM-AAS Document 1 Filed 05/18/20 Page 6 of 25 PageID 6




  ownership of and exclusive rights to use those marks in connection with the products recited

  in the registrations. The remaining registrations listed above constitute prima facie evidence

  of Gulfstream’s ownership of and exclusive rights to use those marks in connection with the

  products and services recited in the registrations.

         10.    The GULFSTREAM mark is arbitrary or fanciful, and thus it is inherently

  distinctive and strong.

         11.     Gulfstream has used the trade names GULFSTREAM AEROSPACE

  CORPORATION, GULFSTREAM AEROSPACE, and other trade names featuring the

  GULFSTREAM mark since at least as early as the 1970s in connection with its aircraft and

  related products and services.

         12.     Gulfstream’s GULFSTREAM jets are available for sale or charter to the

  general public. Gulfstream primarily targets its promotional activities at high-net-worth

  individuals, businesses, and government and military customers.

         13.    Gulfstream promotes its GULFSTREAM aircraft and related products and

  services through a variety of marketing and trade channels, including trade shows and

  industry events, its own website, third-party websites, social media platforms, print

  advertising, sponsorships, and film and television placements.

         14.     Gulfstream advertises its GULFSTREAM jets in a number of prominent,

  national publications, such as Bloomberg, Forbes, Fortune, and The Wall Street Journal.

         15. The GULFSTREAM mark has received further exposure through Gulfstream’s

  high-profile sponsorships and endorsements over the years, e.g., its sponsorship of Team

  Penske (a leading NASCAR® and INDYCAR® race team) and its spokesperson




                                                6
Case 8:20-cv-01147-SDM-AAS Document 1 Filed 05/18/20 Page 7 of 25 PageID 7




  arrangement with professional golfer Adam Scott.

         16.    Gulfstream regularly attends and exhibits at air shows and other industry trade

  shows and events as part of its promotional efforts under the GULFSTREAM mark.

         17.    Gulfstream owns and operates its official website at www.gulfstream.com,

  which has been registered and used by Gulfstream in connection with its sale of aircraft and

  related products and services for over 20 years.

         18.     Gulfstream promotes its products and services through dedicated accounts

  prominently featuring the GULFSTREAM mark on popular social media platforms, with

  over 500,000 combined followers on Instagram, Facebook, YouTube, and Twitter.

         19.    For over ten years, Gulfstream has sold and/or offered for sale a selection of

  GULFSTREAM-branded           clothing   and       merchandise   on   its   online   store   at

  www.gulfstreamstore.com and elsewhere.

         20.    Gulfstream operates service and support centers displaying large, prominent

  GULFSTREAM signage at a number of high-traffic airports, including Savannah, Georgia;

  Dallas, Texas; Las Vegas, Nevada; Long Beach, California; and West Palm Beach, Florida.

  Such signage is visible from airport terminals, airplanes, and/or runways. As a result, on

  information and belief, millions of air travelers have been exposed over the years to the

  famous GULFSTREAM mark at airports around the United States and abroad.

         21.    Gulfstream also operates mobile aircraft service and support teams under the

  GULFSTREAM and GULFSTREAM FAST marks based in the San Francisco Bay Area,

  Seattle, Los Angeles, Houston, Chicago, New York, Washington, D.C., and Savannah,

  Georgia, as well as in Paris and Nice, France; Athens, Greece; Dubai, United Arab Emirates;




                                                7
Case 8:20-cv-01147-SDM-AAS Document 1 Filed 05/18/20 Page 8 of 25 PageID 8




  Geneva, Zurich and Basel, Switzerland; Kiev, Ukraine; Valencia, Spain; Bangkok, Thailand;

  and Hong Kong.

         22.    Gulfstream operates sales and design centers under the GULFSTREAM name

  and mark for customers and potential customers in New York, New York; Savannah,

  Georgia; Dallas, Texas; Long Beach, California; and London, England.

         23.     Gulfstream and its GULFSTREAM products and services have been the

  subject of widespread, unsolicited media attention and acclaim. For example, Gulfstream

  and its GULFSTREAM mark are regularly featured in unsolicited articles in prominent

  national publications including The New York Times, The Wall Street Journal, Forbes,

  Business Insider, The Miami Herald, and The Washington Post. GULFSTREAM aircraft

  have been referred to in such publications as the “pinnacle of luxury air travel,” “the best-

  selling business jet,” “top-of-the-line,” “the ultimate corporate chariot,” “the Rolls-Royce of

  the air,” and “the flying equivalent of a Ferrari.”

         24.     Gulfstream’s aircraft have been described as pop culture icons in their own

  right, having been the subject of unsolicited, high-profile attention in popular culture. For

  example, popular musical artists such as Drake, Dierks Bentley, Nicki Minaj, The Black

  Eyed Peas, and Far East Movement have released hit songs referencing Gulfstream’s aircraft.

         25.     GULFSTREAM jets are owned (and touted on social media and elsewhere)

  by numerous celebrities, including world-famous actors, athletes, musicians, and others.

         26.     GULFSTREAM aircraft have long been featured in hit films and television

  shows in the U.S., including: Batman Begins (film), Criminal Minds (television), NCIS

  (television), Ocean’s Twelve (film), Pretty Woman (film), and Wall Street (film).




                                                8
Case 8:20-cv-01147-SDM-AAS Document 1 Filed 05/18/20 Page 9 of 25 PageID 9




          27.     Gulfstream and its GULFSTREAM jets are discussed in non-fiction works

  like Britannica Concise Encyclopedia and the Guinness World Records, as well as in best-

  selling novels such as John Grisham’s #1 New York Times Bestseller The King of Torts.

          28.     Gulfstream and its GULFSTREAM aircraft have received numerous awards

  over the years. For example, Gulfstream holds the Guinness World Record for “Fastest civil

  aircraft,” and is also featured in the Guinness World Record for “Largest single e-commerce

  transaction.” Since at least 2003, Gulfstream and its aircraft have received a number of

  annual “Best of the Best” awards from Robb Report. Gulfstream is also a two-time winner

  (2003 and 2014) of the prestigious Robert J. Collier Trophy, which is awarded annually by

  the U.S. National Aeronautic Association. Gulfstream won the “Private Jet Design” award

  from the International Yacht & Aviation Awards each year from 2017-2019.

          29.    Revenues generated from products and services offered, sold, and advertised in

  connection with the GULFSTREAM mark over the years have been substantial—tens of

  billions of dollars.

          30.    Gulfstream has also expended tens of millions of dollars over the years

  advertising and promoting its products and services under the GULFSTREAM mark.

          31.    Gulfstream owns a large share of the private jet market, and it has been

  consistently ranked as a leader in brand reputation among business jet manufacturers in

  third-party rankings.

          32. Gulfstream has consistently enforced its rights in the famous GULFSTREAM

  trademark against confusingly similar third-party marks used for goods and services across

  diverse industries, including aviation and aerospace, clothing and merchandise, hair styling,




                                                9
Case 8:20-cv-01147-SDM-AAS Document 1 Filed 05/18/20 Page 10 of 25 PageID 10




   and communications.

          33.   On information and belief, Gulfstream owns the only active federal trademark

   registrations for the mark GULFSTREAM for aircraft or aviation-related products and

   services.

          34.   Gulfstream has established considerable and valuable trademark rights and

   goodwill in the GULFSTREAM mark. As a result of Gulfstream’s long and extensive use

   and registration of the GULFSTREAM mark, and the significant sales, promotion,

   advertising, third-party acclaim, and commercial success under that mark, the

   GULFSTREAM mark has achieved such widespread public exposure, acclaim, cachet and

   recognition that it possesses a high degree of distinctiveness and has been well-known and

   famous in the United States for many years.

          35.     The TTAB held that the GULFSTREAM mark was “famous” in Gulfstream

   Aerospace Corporation v. Gulfstream Unsinkable Boats, LLC, Opp. No. 91233257, 2019

   WL 5386295 (TTAB Oct. 21, 2019).

          36.   On information and belief, the GULFSTREAM mark became famous before

   Defendant or any predecessor of Defendant adopted or first used the “Gulfstream Yachts,”

   “Gulf Stream Yachts,” or “Gulfstream Unsinkable Boats” names and marks or any variation

   thereof.

          37.   GULFSTREAM aircraft are promoted extensively in the yacht industry. The

   GULFSTREAM brand is one of the most recognized and sought-after luxury travel and

   transportation brands.

          38.   Gulfstream has promoted its GULFSTREAM jets at more than 15 boat and




                                              10
Case 8:20-cv-01147-SDM-AAS Document 1 Filed 05/18/20 Page 11 of 25 PageID 11




   yachts shows since 2004, including the Ft. Lauderdale International Boat Show.

          39.    Gulfstream has sponsored and/or exhibited its jets at “VIP” events held during

   boat and yacht shows alongside other luxury product companies including yacht companies.

   For example, Gulfstream has exhibited its GULFSTREAM jets at the “Wings Wheels

   Water” event focused on high-end airplanes, cars, and yachts, which is held during the Ft.

   Lauderdale International Boat Show.

          40.    At boat and yacht shows, Gulfstream has held co-branded receptions and

   events with yacht companies for their overlapping customers.

          41.    Gulfstream has placed ads for its GULFSTREAM jets in numerous issues of at

   least 11 boating publications since 2012. Gulfstream has also been the subject of prominent

   unsolicited media attention in boating publications, including ShowBoats and Boat

   International.

          42. Gulfstream’s own magazine Nonstop, which is distributed worldwide in print

   and online, frequently features editorial content relating to yachts and advertisements placed

   by yacht companies.

          43.       Gulfstream places advertisements for its GULFSTREAM jets that are

   specifically directed to yacht owners and focused on the complimentary nature of jets and

   yachts. For example, the advertisement shown below, created with a yacht manufacturer,

   shows a GULFSTREAM jet flying over a yacht, and states: “Memories that last. Memories.

   Every day, you collect and add to them. The serenity of yachting along a craggy coast or

   exploring the waters of that secret anchorage. A remarkable life is a memorable one. This is

   life elevated. This is Gulfstream.” That ad ran in prestigious luxury-lifestyle publications in




                                                 11
Case 8:20-cv-01147-SDM-AAS Document 1 Filed 05/18/20 Page 12 of 25 PageID 12




   April-August 2016, including Sotheby’s and Christie’s International. Gulfstream has placed

   similarly themed advertisements in the magazines of third-party yacht manufacturers.




          44. In sum, Gulfstream routinely promotes its GULFSTREAM aircraft at boat and

   yacht shows; frequently advertises in boating publications; engages in cobranding and co-

   marketing activities with yacht companies; organizes and participates in cobranded events at

   boat shows with yacht companies and other luxury product companies; displays its

   GULFSTREAM jets alongside third-party yachts and other luxury products at VIP events




                                               12
Case 8:20-cv-01147-SDM-AAS Document 1 Filed 05/18/20 Page 13 of 25 PageID 13




   during boat shows; places advertisements specifically directed to yacht owners and focused

   on the complementary nature of jets and yachts in luxury publications; and is featured and

   lauded in unsolicited editorial content in boating publications.

          45.    As a result, the general public and consumers within the luxury travel and

   transportation industries—and the yacht industry specifically—associate the famous

   GULFSTREAM trademark exclusively with Gulfstream and its products and services of the

   highest quality. Consumers thus expect that “Gulfstream”-branded yachts are sponsored,

   licensed or authorized by, or affiliated with, Gulfstream.

    DEFENDANT’S INFRINGEMENT OF THE FAMOUS GULFSTREAM MARK

          46.    On information and belief, Defendant offers yachts under the “Gulfstream

   Yachts,” “Gulf Stream Yachts,” and/or “Gulfstream Unsinkable Boats” names and marks.

          47.    On information and belief, Defendant promotes its “Gulfstream”- branded

   yachts at the same boat and yacht shows at which Gulfstream promotes its GULFSTREAM

   jets. For example, Gulfstream’s GULFSTREAM jets and Defendant’s “Gulfstream”-

   branded yachts were both promoted at the Ft. Lauderdale International Boat Show held in

   November 2016.

          48.    On information and belief, Defendant has sponsored and/or exhibited its

   “Gulfstream”- branded yachts at “VIP” events held during boat and yacht shows. On

   information and belief, Defendant’s yachts were promoted alongside aviation products and

   services at those events.

          49. On information and belief, Defendant promotes its “Gulfstream”- branded yachts

   in the same boating publications in which Gulfstream’s jets are promoted, including




                                                13
Case 8:20-cv-01147-SDM-AAS Document 1 Filed 05/18/20 Page 14 of 25 PageID 14




   ShowBoats and Boat International. For example, Gulfstream’s GULFSTREAM jets and

   Defendant’s “Gulfstream”- branded yachts were both promoted in the same November 2016

   issue of ShowBoats magazine.

          50. On information and belief, Defendant promotes its “Gulfstream”- branded yachts

   to the same customers to whom Gulfstream promotes its GULFSTREAM jets, including

   high-net-worth individuals, businesses, and government and military customers. For

   example, Defendant specifically markets its yachts to high-net-worth individuals for use as

   the “ultimate yacht tenders” (i.e., yachts used together with even larger yachts, such as

   superyachts, to take the larger yacht’s passengers on excursions, ferry them ashore, etc.).

          51.    On information and belief, Defendant owns or controls a number of the

   websites located at domain names featuring the GULFSTREAM mark, including

   www.gulfstreamyachts.com,               www.gulfstreamunsinkableboats.com,                and

   www.gulfstreamcocktails.com (collectively, the “Domain Names”). On information and

   belief, the websites located at the Domain Names prominently display the “Gulfstream

   Yachts,” “Gulf Stream Yachts,” and/or “Gulfstream Unsinkable Boats” names and marks.

          52.    On information and belief, Defendant’s websites located at the Domain Names

   are accessible throughout the United States, including in this district, and Defendant targets

   customers throughout the United States, including in this district.

          53.    On information and belief, Defendant registered and/or uses the Domain

   Names in bad faith to further its unlawful activities described herein. Specifically, the

   infringing Domain Names connect to websites that promote and sell Defendant’s infringing

   products.




                                                14
Case 8:20-cv-01147-SDM-AAS Document 1 Filed 05/18/20 Page 15 of 25 PageID 15




          54.     On information and belief, Defendant promotes its products under the

   “Gulfstream Yachts,” “Gulf Stream Yachts,” and/or “Gulfstream Unsinkable Boats” names

   and    marks      on   popular     social   media     platforms,     including   Facebook

   (https://www.facebook.com/gulfstreamyachts/),                                    Instagram

   (https://www.instagram.com/gulfstreamyachts/),                     and             Twitter

   (https://twitter.com/gulfstreamyacht).

          55.      On information and belief, Defendant’s yachts are also promoted and sold by

   third-party dealers, which prominently display Defendant’s infringing “Gulfstream-” names

   and marks on their websites and other materials.

          56.      On information and belief, Defendant’s yachts prominently display the

   GULFSTREAM mark on the hull, center console, or elsewhere.

          57.      On information and belief, Defendant’s signage and other materials used at

   boat and yacht trade shows prominently display the GULFSTREAM mark.

          58.     The “Yachts” and “Unsinkable Boats” portions of Defendant’s marks are

   generic or highly descriptive in relation to Defendant’s yachts and boats; “Gulfstream” is

   thus the dominant portion of the marks. As such, Defendant’s marks are highly similar or

   virtually identical in appearance, connotation, pronunciation, and overall commercial

   impression to Gulfstream’s GULFSTREAM mark.

          59.     On information and belief, actual consumer confusion is occurring among

   Defendant’s potential customers at boat and yacht shows and elsewhere.

          60.     A consumer survey commissioned by Gulfstream showed significant levels of

   consumer confusion caused by Defendant’s “Gulfstream Yachts,” “Gulf Stream Yachts,” and




                                               15
Case 8:20-cv-01147-SDM-AAS Document 1 Filed 05/18/20 Page 16 of 25 PageID 16




   “Gulfstream Unsinkable Boats” marks.

          61. On information and belief, Defendant was well aware of Gulfstream and its

   GULFSTREAM brand many years prior to Defendant’s adoption and use of its virtually

   identical “Gulfstream”- marks.

          62. On information and belief, Defendant was also well aware, prior to selecting its

   infringing “Gulfstream”- marks, that jets and yachts are promoted side-by-side at boat and

   yacht shows, in boat publications, and elsewhere.

          63.    As a result of, inter alia, the virtual identity of the parties’ marks, the closely

   related and/or complementary nature of the parties’ products and services, the inherent and

   commercial strength and fame of the GULFSTREAM mark among the general public and

   within the luxury travel and transportation industries, and the actual confusion in the

   marketplace, further confusion between Defendant and Gulfstream and their products and

   services is not only highly and increasingly likely, it is inevitable.

          64. Consumer confusion is highly likely and inevitable at the point of sale, e.g., at

   boat shows and related events, in the secondary market, and in the charter context. Actual

   confusion is already occurring at boat shows. In the secondary market, sales of preowned

   “Gulfstream”- branded yachts will not involve Defendant or its sales process. They will

   simply involve the sale of a luxury vehicle with the GULFSTREAM mark emblazoned on

   the hull. The same is true for chartering, as both yachts and jets are commonly available for

   charter rather than purchase. Charter customers also will not interact with Defendant or its

   sales process, and will be confused into believing that they are paying to charter a luxury

   vehicle that originates with, or is sponsored by or affiliated with, Gulfstream.




                                                 16
Case 8:20-cv-01147-SDM-AAS Document 1 Filed 05/18/20 Page 17 of 25 PageID 17




          65. Consumer confusion is also highly likely and inevitable post-sale. Boat owners

   or potential purchasers who encounter one of Defendant’s yachts with the GULFSTREAM

   mark emblazoned on the hull—at a boat show, marina, or elsewhere—are likely to

   mistakenly associate Defendant and/or its products with Gulfstream. Yacht owners and

   potential purchasers are accustomed to encountering Gulfstream’s GULFSTREAM mark

   within the yacht industry (and beyond) and are likely to be confused as to sponsorship or

   affiliation upon seeing one of Defendant’s “Gulfstream”- branded yachts. Consumer survey

   evidence confirms that such confusion is already occurring and likely to continue.

          66.    Initial-interest confusion is also highly likely and inevitable. The evidence of

   actual consumer confusion at boat and yacht shows, and the consumer survey evidence,

   show that such confusion is already occurring and likely to continue.

          67.    Customers, potential customers, and the general public are also likely to be

   confused to the extent Defendant and/or its products experience any regulatory issues, safety

   issues, customer services issues, accidents, or other negative events that are publicized by

   referring to “Gulfstream.” Given the renown of the GULFSTREAM mark among the

   general public and within the luxury travel and transportation industries, the public is likely

   to mistakenly associate any such negative events involving a “Gulfstream”-branded yacht

   with Gulfstream, which will irreparably damage Gulfstream, its reputation, and its goodwill

   associated with the GULFSTREAM mark.

          68.    Gulfstream, through its counsel, sent a letter to Defendant’s counsel on January

   25, 2017 setting forth Gulfstream’s prior trademark rights and requesting that Defendant

   cease use and attempted registration of its infringing “Gulfstream Yachts,” “Gulf Stream




                                                 17
Case 8:20-cv-01147-SDM-AAS Document 1 Filed 05/18/20 Page 18 of 25 PageID 18




   Yachts,” and “Gulfstream Unsinkable Boats” names and marks. Defendant refused.

         THE TTAB DECISION FINDING A LIKELIHOOD OF CONFUSION

          69.    On March 7, 2017, Gulfstream filed trademark opposition proceedings against

   Defendant’s attempted registration of the “Gulfstream Yachts” and “Gulf Stream Yachts”

   marks, and a cancellation proceeding against Defendant’s registration of the “Gulfstream

   Unsinkable Boats” mark, before the TTAB. Gulfstream’s opposition and cancellation

   actions against Defendant’s marks were based on, inter alia, a likelihood of confusion with

   Gulfstream’s famous GULFSTREAM mark. The TTAB consolidated the opposition and

   cancellation actions.

          70.    On October 21, 2019, after an administrative trial, the TTAB issued its

   decision (“Decision”) finding a likelihood of confusion between Defendant’s “Gulfstream

   Yachts,” “Gulf Stream Yachts,” and “Gulfstream Unsinkable Boats” marks and Gulfstream’s

   GULFSTREAM mark. The TTAB thus sustained Gulfstream’s oppositions against the

   “Gulfstream Yachts” and “Gulf Stream Yachts” trademark applications and granted

   Gulfstream’s petition to cancel the “Gulfstream Unsinkable Boats” registration. A copy of

   the Decision is attached as Exhibit 2.

          71.    In its Decision, the TTAB held, inter alia, that Gulfstream’s GULFSTREAM

   mark is “famous” and “conceptually strong”; that the parties’ marks are “very similar in

   appearance, sound, connotation and commercial impression”; that the parties’ products are

   “related”; that the parties’ “trade channels and classes of customers overlap”; and that a

   consumer survey submitted by Gulfstream constituted “legally significant” actual confusion

   evidence. The TTAB concluded that, “[i]n view of the fame of [Gulfstream’s] mark and its




                                               18
Case 8:20-cv-01147-SDM-AAS Document 1 Filed 05/18/20 Page 19 of 25 PageID 19




   association with a luxury lifestyle, consumers are likely to believe that Defendant’s boats are

   associated with or sponsored by [Gulfstream].”

           72.       In finding a likelihood of confusion, the Decision explicitly relied on evidence

   of the parties’ actual use of their respective marks in the marketplace, including: that the

   parties’ products “are advertised in the same magazines and at the same trade shows and

   marketed to the same consumer group”; that the parties’ products “are linked as a mode of

   transportation for wealthy consumers”; that Defendant’s principal admitted to seeing aircraft

   companies exhibiting at boat and yacht shows; that third parties offered boats and planes for

   sale under the same mark; that airplane and boat manufacturers “partnered together to cross-

   promote each other’s products to their overlapping customer bases”; that Gulfstream

   employs “an extensive licensing program for use of its [GULFSTREAM] mark on a variety

   of goods”; and that the GULFSTREAM mark is famous based on a variety of marketplace

   evidence. The TTAB also considered a purported expert report submitted by Defendant

   relating to “the nature of the yacht market, the yacht buying process, and the degree of care

   exercised in purchasing the goods.” The usages adjudicated by the TTAB in its Decision are

   thus identical or materially the same as the manner in which the parties use their marks in the

   marketplace.

           73.       Defendant did not appeal or seek reconsideration of the Decision during the

   relevant timeframe, and the Decision is final.

           74.       The valid and final Decision is conclusive in any subsequent action between

   Gulfstream and Defendant, and Defendant is bound by the preclusive nature of the Decision

   in this action.




                                                    19
Case 8:20-cv-01147-SDM-AAS Document 1 Filed 05/18/20 Page 20 of 25 PageID 20




          75.      On January 23, 2020, Gulfstream, through its counsel, sent a letter to

   Defendant’s counsel referencing the TTAB Decision and reiterating Gulfstream’s request

   that Defendant cease use of the infringing “Gulfstream Yachts,” “Gulf Stream Yachts,” and

   “Gulfstream Unsinkable Boats” names and marks. On information and belief, Defendant

   continues to use the infringing names and marks without authorization from Gulfstream and

   in violation of Gulfstream’s rights.

                       INJURY TO GULFSTREAM AND THE PUBLIC

          76.      Defendant’s actions described above have damaged and irreparably injured

   and, if permitted to continue, will further damage and irreparably injure, Gulfstream, the

   GULFSTREAM mark, and Gulfstream’s hard-earned reputation and goodwill associated

   with those marks. Gulfstream has suffered, and will continue to suffer absent injunctive

   relief, an irreparable loss of control over its reputation and goodwill. Defendant’s actions

   also substantially damage the public’s interest in being free from confusion as to the nature,

   qualities, source, sponsorship, or affiliation of Defendant’s products.

          77.      Defendant’s use of the “Gulfstream Yachts,” “Gulf Stream Yachts,” and

   “Gulfstream Unsinkable Boats” names and marks, and the Domain Names, is likely to cause

   confusion, mistake, and/or deception as to the source or origin of Defendant’s products and

   commercial activities, and is likely to falsely suggest a sponsorship, affiliation, connection,

   license, and/or association of Defendant and its products with Gulfstream and/or its products

   and services.

          78.      Defendant (and any predecessors-in-interest) had constructive notice of

   Gulfstream’s nationwide prior rights in the GULFSTREAM mark well before adopting the




                                                 20
Case 8:20-cv-01147-SDM-AAS Document 1 Filed 05/18/20 Page 21 of 25 PageID 21




   infringing “Gulfstream Yachts,” “Gulf Stream Yachts,” and “Gulfstream Unsinkable Boats”

   names and marks and registering and/or using the Domain Names. On information and

   belief, Defendant (and any predecessors-in-interest) had actual knowledge of Gulfstream’s

   prior rights in its GULFSTREAM mark before adopting the infringing “Gulfstream Yachts,”

   “Gulf Stream Yachts,” and “Gulfstream Unsinkable Boats” names and marks and registering

   and/or using the Domain Names. Further, Defendant (and any predecessors-in-interest),

   after being placed on notice of Gulfstream’s rights, and after receiving and failing to appeal

   the TTAB Decision, has continued its use of its unlawful names and marks and the Domain

   Names. Defendant has thus acted willfully and with intentional disregard for Gulfstream’s

   rights.

             79.   Given that Defendant’s infringing names and marks are virtually identical

   copies of Gulfstream’s famous mark, that Gulfstream’s aircraft are extremely well-known

   and sought after within the luxury travel and transportation industries in which Defendant

   operates, and that Defendant has continued its infringing acts after being put on notice of

   Gulfstream’s claims and the TTAB Decision, this is an exceptional case within the meaning

   of 15 U.S.C. § 1117.

             80.   Gulfstream has no adequate remedy at law that will compensate it fully for the

   continuing and irreparable harm it will suffer if the wrongful conduct of Defendant is not

   enjoined.

                                  FIRST CLAIM FOR RELIEF
                           Trademark Infringement Under Section 32
                              of the Lanham Act, 15 U.S.C. § 1114

             81.   Gulfstream hereby repeats and realleges each and every allegation set forth in




                                                 21
Case 8:20-cv-01147-SDM-AAS Document 1 Filed 05/18/20 Page 22 of 25 PageID 22




   paragraphs 1 through 79 of this Complaint.

          82.    Without Gulfstream’s consent, Defendant used and continues to use in

   commerce reproductions, copies, and/or colorable imitations of Gulfstream’s registered

   GULFSTREAM mark in connection with the offering, sale, and advertising of products,

   which is likely to cause confusion, or to cause mistake, or to deceive, in violation of Section

   32 of the Lanham Act, 15 U.S.C. § 1114.

          83.    On information and belief, at all times relevant to this action, the actions of

   Defendant described above have been willful.

          84.    As a direct and proximate result of the actions of Defendant alleged above,

   Gulfstream has been irreparably harmed and damaged and will continue to be irreparably

   harmed and damaged.

                            SECOND CLAIM FOR RELIEF
                   False Designation of Origin and Unfair Competition
                Under Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a)

          85.    Gulfstream repeats and realleges each and every allegation set forth in

   paragraphs 1 through 79 of this Complaint.

          86.    Defendant’s actions described above are likely to cause confusion, mistake, or

   deception as to the affiliation, connection, or association of Defendant with Gulfstream, and

   as to the nature, characteristics, qualities, origin, sponsorship, or approval of Defendant’s

   products and commercial activities, and thus constitute false designation of origin and unfair

   competition in violation of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

          87.    On information and belief, at all times relevant to this action, the actions of

   Defendant described above have been willful.




                                                 22
Case 8:20-cv-01147-SDM-AAS Document 1 Filed 05/18/20 Page 23 of 25 PageID 23




           88.    As a direct and proximate result of the actions of Defendant alleged above,

   Gulfstream has been irreparably harmed and damaged and will continue to be irreparably

   harmed and damaged.

                                      PRAYER FOR RELIEF

           WHEREFORE, Gulfstream prays that this Court enter judgment in its favor on each

   and every claim for relief set forth above and award it relief including, but not limited to, the

   following:

           A.      An Order declaring that Defendant’s use of the “Gulfstream Yachts,” “Gulf

   Stream Yachts,” and “Gulfstream Unsinkable Boats” names and marks and the Domain

   Names infringe Gulfstream’s GULFSTREAM mark and trade names, and constitute

   trademark infringement, false designation of origin, and unfair competition under federal

   law, as detailed above;

           B.      A nationwide injunction permanently enjoining Defendant and its employees,

   officers, directors, principals, shareholders, subsidiaries, affiliates, agents, related companies,

   licensees, assigns, successors, and all persons in active concert or participation with any of

   them:

                           1.      From using or registering any mark, logo, trade name, domain

                   name, product or service name, social media name or avatar, or other name or

                   identifier that comprises or contains the word GULFSTREAM, GULF

                   STREAM, or any confusingly similar wording or design;

                           2.      From representing by any means whatsoever, directly or

                   indirectly, that Defendant, any products or services offered by Defendant, or




                                                   23
Case 8:20-cv-01147-SDM-AAS Document 1 Filed 05/18/20 Page 24 of 25 PageID 24




                  any activities undertaken by Defendant, are associated, affiliated, or

                  connected in any way with Gulfstream or its products and services; and

                          3.      From assisting, aiding, or abetting any other person or

                  business entity in engaging or performing any of the activities referred to in

                  subparagraphs B(1) and (2) above;

          C.      An Order directing Defendant to immediately destroy or permanently alter all

   advertising and promotional materials and items, signage, displays, brochures, catalogs,

   manuals, forms, stationery, web pages, social media pages and accounts, social media names,

   user names, avatars, images, posters, stickers, newsletters, videos, merchandise, and any

   other materials and things that bear or display the “Gulfstream Yachts,” “Gulf Stream

   Yachts,” or “Gulfstream Unsinkable Boats” names and marks, or any other designs, logos, or

   marks that comprise or include, or are confusingly similar to, the GULFSTREAM mark;

          D.      An Order directing Defendant to transfer to Gulfstream the Domain Names

   and all other domain names it owns or controls that contain, or are identical or confusingly

   similar to, the GULFSTREAM mark;

          E.      An Order directing Defendant to file with this Court and serve on

   Gulfstream’s attorneys, thirty (30) days after the date of entry of any injunction, a report in

   writing and under oath setting forth in detail the manner and form in which it has complied

   with the injunction;

          F.      An Order requiring Defendant to account for and pay to Gulfstream any and

   all profits arising from Defendant’s unlawful activities described above, and that such profits

   be increased in accordance with 15 U.S.C. § 1117 and other applicable laws;




                                                 24
Case 8:20-cv-01147-SDM-AAS Document 1 Filed 05/18/20 Page 25 of 25 PageID 25




          G.     An Order declaring that this is an exceptional case and requiring Defendant to

   pay Gulfstream’s costs and attorneys’ fees in an amount as yet undetermined under 15

   U.S.C. § 1117 and other applicable laws; and

          H.     Such other relief as the Court may deem appropriate.



   Dated May 18, 2020                                  Respectfully submitted,

                                                         /s/ Frank R. Jakes
                                                       FRANK R. JAKES, Esq., FBN 372226
                                                       JOHNSON, POPE, BOKOR, RUPPEL & BURNS, LLP
                                                       401 E. Kennedy Blvd., Suite 3100
                                                       Tampa, FL 33602
                                                       Tel: (813) 225-2500
                                                       Email: frankj@jpfirm.com

                                                       and

                                                       TERENCE P. ROSS
                                                         TRIAL COUNSEL
                                                       MICHAEL R. JUSTUS
                                                       KRISTIN D. LOCKHART
                                                       KATTEN MUCHIN ROSENMAN LLP
                                                       2900 K Street N.W.
                                                       North Tower, Suite 200
                                                       Washington, D.C. 20007-5118
                                                       Phone (202) 625-3500
                                                       Fax (202) 298-7570
                                                       terence.ross@katten.com
                                                       michael.justus@katten.com
                                                       kristin.lockhart@katten.com
                                                       pro hac vice applications forthcoming

                                                       Attorneys for Plaintiff Gulfstream Aerospace
                                                       Corporation




                                              25
